USCA4 Appeal: 20-7248      Doc: 14         Filed: 02/22/2021    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-7248


        MARCO OWENS,

                            Plaintiff - Appellant,

                     v.

        SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; WARDEN
        WASHINGTON; HEAD QUARTERS CLASSIFICATION; OFFICER COKLY;
        DIRECTOR BRYAN STERLING; MAJOR OCEAN,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at Aiken.
        Bruce H. Hendricks, District Judge. (1:20-cv-00476-BHH)


        Submitted: February 18, 2021                                 Decided: February 22, 2021


        Before NIEMEYER, KING, and FLOYD, Circuit Judges.


        Remanded by unpublished per curiam opinion.


        Marco Owens, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-7248       Doc: 14         Filed: 02/22/2021     Pg: 2 of 2




        PER CURIAM:

               Marco Owens seeks to appeal the district court’s order accepting the magistrate

        judge’s recommendation and dismissing Owens’ 42 U.S.C. § 1983 complaint. Parties are

        accorded 30 days after the entry of the district court’s final judgment or order to note an

        appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the appeal period under

        Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6).

        However, if a party moves for an extension of time to appeal within 30 days after expiration

        of the original appeal period and demonstrates excusable neglect or good cause, a district

        court may extend the time to file a notice of appeal. Fed. R. App. P. 4(a)(5)(A); Washington

        v. Bumgarner, 882 F.2d 899, 900-01 (4th Cir. 1989).

               The district court’s order was entered on the docket on June 19, 2020. Owens filed

        his notice of appeal after the expiration of the 30-day appeal period but within the 30-day

        excusable neglect period. Because Owens’ notice of appeal contained language requesting

        further time to file his appeal, we construe it as a request for an extension of time under

        Fed. R. App. P. 4(a)(5). Accordingly, although we deny Owens’ motions to amend the

        complaint and to assign counsel, we remand this case to the district court for the limited

        purpose of determining whether Owens’ request for extension of time was timely filed and,

        if so, whether he has demonstrated excusable neglect or good cause warranting an

        extension of the 30-day appeal period. The record, as supplemented, may then be returned

        to this court for further consideration.

                                                                                       REMANDED



                                                     2